DETAILED CORRESPONDENCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	Applicant’s preliminary amendment filed June 12, 2020, has been entered.  After entry of the preliminary amendment, claims 12-22 are pending in the application; of these, claim 12 is independent.  All of the currently-pending claims have been examined in the present Office action.

Specification
3.	The disclosure is objected to because of the following informalities:
Paragraph [0007] does not read properly (it appears to be incomplete).
The first line of paragraph [0011] does not read properly (“... shows a side vie wof one shows ...”.
In paragraphs [0012] and [0013], it appears that “Figures 3” and “Figures 4” should read “Figure 3” and “Figure 4”, respectively.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claim 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 14 recites an inductive  coupling.  There is no mention or disclosure of such an inductive coupling in the written specification.


6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



7.	Claims 12-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In line 4 of claim 12, the recitation “the wear sensor” is indefinite.  Line 2 of claim 12 recites “at least one wear sensor” and therefore it is unclear whether “the wear sensor” refers to one, some or all of the previously recited “at least one wear sensor.”
Dependent claims 13-22 fail to correct the deficiencies of claim 12 and are thereby rejected for at least the same rationale.
In line 3 of claim 14, the recitation “an evaluation module” is indefinite; it is not clear whether this is intended to refer to the same evaluation module previously recited (see claim 12, line 7) or to something different.


Claim Rejections - 35 USC § 102
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



10.	Claim(s) 12-16 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hall U.S. Patent Application Publication No. 2013/0270890.
	Hall discloses cutting tool (Fig. 5) comprising: a tool head (pick 505) including at least one sensor (509) integrated into the tool head, the tool head further including a tool holder (receiving element 504) removably connected to the tool head; and an electrical line arrangement (first conductor 512 and second conductor 514) electrically connected to the sensor 509 and extending from the tool head to an end of the tool holder facing away from the tool head (at the data logging device 515), the line arrangement including a wireless, connector-free coupling module (first and second conductor rings 522, 523) disposed between the tool head and the tool holder, and an evaluation module (data logging device 515) disposed on the end of the tool holder facing away from the tool head (see Fig. 5).  The claim 1 recitations of a cutting tool “for a tunnel boring machine” and a “wear” sensor are interpreted as intended use limitations.  Such intended use limitations appearing in an apparatus claim are considered to be met so long as the prior art device is capable of performing the recited functions (whether or not the prior art reference actually intends or contemplates such a manner of operation).  See, MPEP 2114 II.  In the present case, the Hall cutting tool is capable of being used in conjunction with a tunnel boring machine.  It is noted that, although the primary use disclosed by Hall for the cutting tool is in conjunction with a rotary degradation drum of a road milling machine (see, Hall [0016]), Hall also discusses several other possible uses (“In other embodiments of the present invention, receiving elements may be secured to surfaces of drums, chains, or other moving parts of mining, trenching or road milling machines to cause picks to engage and degrade formations of all types”; Hall [0016]).  Further, the sensors disclosed by Hall could readily be used for the purpose or function of detecting wear.  Although Hall does not specifically disclose 
	With respect to claim 13, the Hall coupling module (i.e., the first and second conductor rings 522, 523) are spaced-apart (see Fig. 5) and function as transmitter/receiver elements (Hall [[0027]: “... a change in current flow through the first conductor ring 522 may induce a voltage through the second conductor ring 523 through the process of electromagnetic induction”).
	With respect to claim 14, the Hall coupling module (i.e., the first and second conductor rings 522, 523) includes an inductive coupling (Hall [[0027]: “... a change in current flow through the first conductor ring 522 may induce a voltage through the second conductor ring 523 through the process of electromagnetic induction”).
	With respect to claim 15, the Hall line arrangement includes a first electrical line (first conductor 512) connecting the wear sensor (i.e., the sensor 509) to the coupling module (i.e., to the first conductor ring 522 of the module) and second electrical line (i.e., the second conductor 514) connecting the coupling module (i.e., the second conductor ring 523 of the module) to the evaluation module (i.e., the data logging device 515; see Fig. 5).
	With respect to claim 16, the Hall tool holder (i.e., the receiving element 504) includes a tool holder head (the upper part of the receiving element 504) and a tool holder base (the lower part of the Hall receiving element 504).  The tool holder head (i.e., the upper part of the receiving element 504) is connectable to the tool head (i.e., the Hall pick 505) via a form fit (the pick 505 has a shank that is a form fit within a bore in the upper part of the receiving element 504; this can more be clearly seen, for example, in the view of Fig. 7 - note the shank 707 shown received within the bore 708).  The tool holder base (i.e., the lower part of the Hall receiving element 504) has a hollow cylinder (i.e., the lower portion of the bore discussed above 
	With respect to claim 20, Hall discloses that the evaluation module (i.e., the data logging device 515) is capable of transmitting data via a wireless communication channel (Hall discloses that the data logging device may be a transceiver; see [0027]).

Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

17 is rejected under 35 U.S.C. 103 as being unpatentable over Hall as applied to claim 16 above.
As discussed above, Hall discloses, in the embodiment of Fig. 5, all of the limitations of claim 16.  The embodiment of Hall Fig. 5 does not, however, include a line guide tube, as recited in claim 17.  
In the same field of endeavor, Hall, in the embodiment of Fig. 3, discloses a line guide tube (i.e., the insulation 319) in which sections of a line arrangement are disposed (note the line arrangement first conductor 312 and second conductor 314 are each disposed in the insulation 319).
It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in Hall Fig. 3) to position at least a section of the Hall Fig. 5 line arrangement (i.e., the first and second conductors 512, 514) within a line guide tube, in order to better protect the first and/or second conductors 512, 514 from damage.

14.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Hall as applied to claim 12 above and further in view of Marquez Llinas et al., U.S. Patent Application Publication No. 2020/0088617 (“Marquez Llinas”).
As discussed above, Hall discloses all of the limitations of claim 12.  Hall does not, however, specifically disclose that the evaluation module (i.e., the data logging device 515) is disposed in a protective housing that also contains a power supply module, as recited in claim 18.
In the same field of endeavor, Marquez Llinas discloses a cutting tool (Figs. 6-8) having a tool head (tooth 1) removably connected to a tool holder (adapter 3).  The tool head includes a wear sensor (i.e., the arm 23, which is housed in an opening 13 in the tooth 1).  The tool holder 
It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in Marquez Llinas to dispose the Hall evaluation module (i.e., the data logging device 515) in a protective housing, in order to protect the device from shock etc. and to include a power supply module therein, in order to power the enclosed components.

15.	Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Hall as applied to claim 12 above and further in view of Hanaoka et al., U.S. Patent Application Publication No. 2012/0086260 (“Hanaoka”).
As discussed above, Hall discloses all of the limitations of claim 12.  Hall does not, however, specifically disclose a tunnel boring machine, as recited in claim 21.
In the same field of endeavor, Hanaoka discloses a tunnel boring machine (see Fig. 3) having a rotating cutting head 16 supporting a number of cutting tools 31.  
It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in Hanaoka, to use one or more of the Hall cutting tools in conjunction with a tunnel boring machine, since Hall discloses using the cutting tool in different types of machinery (e.g., mining equipment; see paragraph [0016]) and 
With respect to claim 22, Hanaoka discloses displaceably positioning a cutting tool in an associated carrier (see the cutting tool 31 and carrier 29 in Figs. 1A-1B, where Fig. 1A shows an extended, operational position of the tool 31 and Fig.1B shows a retracted position).  Hanaoka further discloses a closure unit (gate plate 34) that is closeable (gate 32 is shown in the closed position in Fig. 1B)  to close an area of the tunnel boring machine facing away from the working face (e.g., the area to the right of the plate 32 in Fig. 1B) against the working face in a pressure-tight manner (see, e.g., paragraph [0009] discussing sealing materials for the gate plate).

Allowable Subject Matter
16.	Claim 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
17.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Edelmann et al., Lavely et al., and Lacleff et al. disclose cutting tools with sensors.  Lindbergh et al. discloses a tunnel boring machine with various sensors.

18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ALAN GOODWIN whose telephone number is (313)446-6517. The examiner can normally be reached Monday - Friday, 11:00 - 7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby J. Flynn can be reached on 571 272 9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.A.G/Examiner, Art Unit 3672                                                                                                                                                                                         26 March 2022

/ABBY J FLYNN/Supervisory Patent Examiner, Art Unit 3672